 

 

Samer Bishay is also the president and CEO of Iristel, Canada’s leading provider
of wireless IP services. As Iristel’s founder, Samer led the company from a
small startup to an international telecommunications service provider with
domestic infrastructure licenses on three continents. Prior to founding Iristel,
Samer was a lead systems engineer in the Radarsat program at the Canadian Space
Agency. Samer is a graduate of the Space & Communications program at York
University, with an Honors Bachelor of Science Degree.

 

 

 



 

